Citation Nr: 1629591	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-36 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to October 1987; he then served in the Army Reserve; he was recalled to a period of active duty from January 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board previously considered this matter in August 2015, when it remanded for additional development.

The Veteran's appeal originally included the issue of service connection for a sinus disorder.  Following the August 2015 Board remand, service connection was established for frontal and maxillary sinusitis.  This was a full grant of the benefit sought, and the Veteran has not appealed the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2015 Board remand, the Veteran underwent VA examinations for his hypertension and shoulder disability in September 2015.

With regard to hypertension, the September 2015 VA examination shows a current diagnosis of hypertension.  The examiner opined that this disability was less likely than not incurred in, or caused by, an injury, event, or illness in service.  For her rationale, the examiner simply stated the following: "Date of onset after separation.  No indication of onset during active duty.  Private records are missing the actual date of diagnosis and the Veteran could not remember."

The examiner's brief opinion does not show adequate consideration of the medical evidence (e.g., blood pressure readings in service), relies on the absence of documentation, and lacks a clear medical explanation for the conclusion reached.  Furthermore, the VA examiner did not fully comply with the relevant remand directive, as she did not consider whether the Veteran's hypertension was due to, or aggravated by any of his service-connected disabilities, to include his PTSD.  Stegall v. West, 11 Vet. App. 268 (1998).  An adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to the bilateral shoulder disability, the September 2015 VA examination shows a current diagnosis of bilateral rotator cuff tendonitis.  The examiner opined that this disability was less likely than not incurred in, or caused by, an injury, event, or illness in service.  For her rationale, the examiner noted that service treatment records showed a right shoulder injury in 1986 (deemed resolved) and that the Veteran reported shoulder pain in a 2005 post-deployment questionnaire.  The examiner also noted that post-service treatment records showed a diagnosis of bilateral tendinosis in 2007.  Last, the examiner indicated that documentation was lacking to verify the Veteran's claim.

The examiner's opinion appears to rely on the absence of documentation to support its conclusion that the claimed shoulder disability is less likely than not related to service.  In this regard, the Board notes that, while the examiner did note the in-service injury and the report of shoulder pain at separation from service, there is no clear medical explanation for the conclusion that the current disability is not related to service, especially with regard to the right shoulder.  Further, the opinion's statement about the lack of documentation to verify the claim is somewhat contradictory, insofar as it suggests that any opinion would be speculative.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).




Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the September 2015 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's hypertension is related to service?  If not, has it been caused by any of his service-connected disabilities, to include his PTSD?  If not, has the hypertension been aggravated (permanently worsened beyond its natural progress) by any of his service-connected disabilities, to include PTSD?  If aggravation is found, please attempt to estimate the baseline level of disability prior to such aggravation.

(b)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's bilateral shoulder disability is related to service, to include the documented in-service right shoulder injury?  

The examiner must provide a clear medical explanation for any opinion offered.  The opinion should show consideration of the relevant medical evidence, such as the Veteran's blood pressure readings in service.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




